490 So.2d 1071 (1986)
Richard Neil EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 85-2242.
District Court of Appeal of Florida, Fourth District.
July 9, 1986.
Richard L. Jorandby, Public Defender, and Ellen Morris, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Penny H. Brill, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Affirmed, except this cause is remanded to the trial court in order to correct the written order to conform to the court's oral pronouncement of sentence as to Counts II and III, see Kelly v. State, 414 So.2d 1117 (Fla. 4th DCA 1982); and to strike the assessment of costs imposed upon this indigent defendant since it appears from the record that the trial court did not intend to impose costs. See Williams v. State, 478 So.2d 122 (Fla. 4th DCA 1985); Davis v. State, 477 So.2d 47 (Fla. 4th DCA 1985).
AFFIRMED; REMANDED FOR CORRECTION.
LETTS, WALDEN and GUNTHER, JJ., concur.